  Case 16-27657       Doc 61   Filed 03/06/20 Entered 03/09/20 15:31:19               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     16-27657
Kathy S Grogan                                )
aka Kathleen S Grogan                         )                Chapter: 13
                                              )
                                                               Honorable LaShonda Hunt
                                              )
                                              )
               Debtor(s)                      )
  ORDER MODIFYING THE AUTOMATIC STAY AND WITHDRAWING REQUEST FOR
                            DISMISSAL

        THIS CAUSE coming to be heard on the motion of WILMINGTON SAVINGS FUND
SOCIETY, FSB, AS TRUSTEE OF QUERCUS MORTGAGE INVESTMENT TRUST , a secured
creditor herein, for relief from the automatic stay, the Court having jurisdiction over the subject matter
and due notice having been given; and the Court finding that the mortgage held by said creditor is in
default and that the security interest of said creditor is not adequately protected:

 WHEREFORE, IT IS HEREBY ORDERED:
(1) Pursuant to 11 U.S.C. Section 362(d), that WILMINGTON SAVINGS FUND SOCIETY, FSB, AS
TRUSTEE OF QUERCUS MORTGAGE INVESTMENT TRUST its principals, agents, successors
and/or assigns is granted relief from the automatic stay provisions of 11 U.S.C. Section 362(a) by
modifying said stay to permit them to pursue all non bankruptcy remedies and work out options as to
the property commonly known as 2139 Wilson Creek Cir, Aurora, IL .

(2) WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF QUERCUS MORTGAGE
INVESTMENT TRUST 's request for dismissal is withdrawn.

(3) Rule 4001(a)(3) is waived and WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE
OF QUERCUS MORTGAGE INVESTMENT TRUST may immediately enforce and implement this
order granting relief from the automatic stay.

                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: March 06, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Karl Meyer ARDC#6220397
 Codilis & Associates, P.C.
 15W030 North Frontage Road, Suite 100
 Burr Ridge, IL 60527
 (630) 794-5300
 C&A FILE(14-16-11418)
